Citation Nr: 0201253	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  95-39 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Timeliness on an appeal from the denial of claims of 
entitlement to increased (compensable) disability ratings for 
status post residuals of a stress fracture of the proximal 
and distal tibia of the right leg, status post residuals of a 
stress fracture of the right foot and status post residuals 
of a stress fracture of the left foot, as well as service 
connection for pes cavus, left hip subtrochanteric bursitis, 
lumbar paravertebral myositis and clinical left L4-L5 S1 
radiculopathy.

2.  Entitlement to an increased rating for status post 
residuals of a stress fracture of the proximal and distal 
tibia of the left leg, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty in the Army from October 2, 
1990 to January 11, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO).

Pursuant to an opinion of VA General Counsel, VAOPGCPREC 9-
99, the Board notified the veteran of its intent to consider 
the timeliness of his appeal with respect to the evaluation 
of his right leg stress fracture, right foot stress fracture, 
left foot stress fracture, as well as his claims of 
entitlement to service connection for pes cavus, left hip 
subtrochanteric bursitis, lumbar paravertebral myositis and 
clinical left L4-L5 S1 radiculopathy in a letter of October 
25, 2001.  It was essentially contended that the veteran 
failed to file a timely and adequate substantive appeal 
regarding the above-mentioned claims within 60-days from the 
date of mailing of the March 7, 2001 supplemental statement 
of the case.  To date, the veteran has not responded.

The veteran has represented himself throughout this appellate 
process.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the agency of 
original jurisdiction.

2.  The RO rendered determinations with respect to left leg 
stress fracture, right leg stress fracture, right foot stress 
fracture, left foot stress fracture, pes cavus, left hip 
subtrochanteric bursitis, lumbar paravertebral myositis and 
clinical left L4-L5 S1 radiculopathy claims in a March 1995 
rating decision.

3.  The veteran was informed of these determinations, as well 
as his appellate rights and time limits, by VA letter dated 
March 17, 1995.

4.  The veteran filed a notice of disagreement of the 
determination regarding his left leg stress fracture claim, 
which was received in March 1995.  This claim was the subject 
of a statement of the case issued on June 12, 1995.

5.  In June 1995, the veteran filed a substantive appeal with 
respect to his left leg stress fracture claim.  In addition, 
he clarified that he was also dissatisfied with the 
determinations regarding his right leg stress fracture, right 
foot stress fracture, left foot stress fracture, pes cavus, 
left hip subtrochanteric bursitis, lumbar paravertebral 
myositis and clinical left L4-L5 S1 radiculopathy claims.  

6.  The veteran was issued supplemental statements of the 
case with respect to his right leg stress fracture, right 
foot stress fracture, left foot stress fracture, pes cavus, 
left hip subtrochanteric bursitis, lumbar paravertebral 
myositis and clinical left 
L4-L5 S1 radiculopathy claims in November 1995, December 1996 
and March 2001.

7.  The veteran did not file a timely and adequate 
substantive appeal within 60-days from issuance of any of the 
supplemental statements of the case, or within one year of 
being notified of the rating action regarding his right leg 
stress fracture, right foot stress fracture, left foot stress 
fracture, pes cavus, left hip subtrochanteric bursitis, 
lumbar paravertebral myositis and clinical left L4-L5 S1 
radiculopathy claims.

8.  This appeal is from the rating assigned following a grant 
on an 'original' claim of service connection for status post 
residuals of a stress fracture of the proximal and distal 
tibia of the left leg.

9.  Throughout this appeal, the veteran's left leg disorder 
has been primarily manifested by x-ray evidence of sclerotic 
densities involving the distal tibia with complaints of pain, 
weakness, cramps and occasional numbness of the left knee and 
left ankle.

CONCLUSIONS OF LAW

1.  The veteran did not timely and adequately perfect an 
appeal of the portions of the RO's March 1995 rating decision 
denying claims of entitlement to increased (compensable) 
disability ratings for right leg stress fracture, right foot 
stress fracture, left foot stress fracture, as well as 
service connection for pes cavus, left hip subtrochanteric 
bursitis, lumbar paravertebral myositis and clinical left L4-
L5 S1 radiculopathy.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.202; 66 Fed. Reg. 50318, 50319 
(2001); to be codified at 38 C.F.R. §§ 20.302, 20.304.

2.  The schedular criteria for an initial disability rating 
in excess of 10 percent for status post residuals of a stress 
fracture of the proximal and distal tibia of the left leg are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA); 
38 U.S.C.A. § 5100 et seq.; see Duty to Assist Regulations 
for VA, 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  At various times throughout the pendency of 
this appeal, the veteran was notified of the evidence 
necessary to warrant increased evaluation for left leg stress 
fracture.  This notification was contained within the 
numerous rating decisions, statement of the case, and 
supplemental statements of the case issued to the veteran.  
The Board concludes that the discussions in these documents 
adequately informed the veteran of the evidence needed to 
substantiate his left leg stress fracture claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Upon 
review of the claims folder, it appears that identified 
records relevant to the left leg stress fracture claim before 
the Board have been obtained.  Further, in keeping with the 
duty to assist, the veteran has undergone VA examinations in 
1995 and 2000.  

Additionally, the veteran was notified of Board's intent to 
consider the timeliness of his appeal with respect to the 
evaluation of his right leg stress fracture, right foot 
stress fracture, left foot stress fracture, as well as his 
claims of entitlement to service connection for pes cavus, 
left hip subtrochanteric bursitis, lumbar paravertebral 
myositis and clinical left L4-L5 S1 radiculopathy in a letter 
of October 25, 2001.  He failed to respond.

Accordingly, the Board finds that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



i.  Timeliness

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

The San Juan, Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office, granted service 
connection and assigned a 10 percent disability evaluation 
for status post residuals of a stress fracture of the 
proximal and distal tibia of the left leg in March 1995.  
Service connection and separate noncompensable disability 
evaluations were established for residuals of a stress 
fracture of the proximal and distal tibia of the right leg, 
status post residuals of a stress fracture of the right foot 
and status post residuals of a stress fracture of the left 
foot.  Service connection for pes cavus, left hip 
subtrochanteric bursitis, lumbar paravertebral myositis and 
clinical left L4-L5 SI radiculopathy were denied.  The 
veteran was informed of these determinations, as well as his 
procedural and appellate rights, by VA letter dated March 17, 
1995.  Later that month, he filed a formal notice of 
disagreement with respect to his stress fracture of the 
proximal and distal tibia of the left leg claim only.  The 
San Juan VARO thereafter issued the veteran a statement of 
the case with respect to only this claim.

In June 1995, the veteran submitted a VA Form 9, Appeal to 
the Board, wherein he clarified that he wanted to appeal all 
eight issues insofar as he did not agree with the decision.  
Accordingly, he requested a "new" statement of the case.

As a matter of right, when the RO issued a decision with 
respect to the veteran's right leg stress fracture, right 
foot stress fracture, left foot stress fracture, pes cavus, 
left hip subtrochanteric bursitis, lumbar paravertebral 
myositis and clinical left 
L4-L5 S1 radiculopathy claims in 1995, he was also entitled 
to appeal the decision to the Board of Veterans' Appeals.  38 
U.S.C.A. § 7104(a) (West Supp. 2001).  The statutes governing 
an appeal to the Board are set forth in Chapter 71, title 38, 
United States Code.  The law provides, "An application for 
review on appeal shall not be entertained unless it is in 
conformity with this chapter."  38 U.S.C.A. § 7108 (West 
1991).

"An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. § 
20.200 (2001).  In the instant case, the veteran filed a NOD 
within one year of the date of the determination from which 
he sought to appeal; the NOD was timely and is not at issue 
in this decision.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.302(a) (2001).

The RO issued the veteran supplemental statements of the case 
with respect to his right leg stress fracture, right foot 
stress fracture, left foot stress fracture, pes cavus, left 
hip subtrochanteric bursitis, lumbar paravertebral myositis 
and clinical left 
L4-L5 S1 radiculopathy claims in November 1995, December 1996 
and March 2001.  

The law provides that the appeal must be filed within 60-days 
from the date that the agency of original jurisdiction (the 
RO in this case) mails the SOC to the appellant, or within 
the remainder of the one year period from the date of the 
mailing of the letter notifying the appellant of the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2001).  The date of mailing of 
the SOC is presumed to be the date of the statement of the 
case.  Id.  The time period may, however, be extended for a 
reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(2001).

In a precedent opinion, however, the General Counsel held 
that VA must provide the claimant with a 60-day period of 
time in which to file a substantive appeal following issuance 
of an SSOC even if the one-year appeal period will expire 
before the 60-day period ends. VAOPGCPREC 9-97.  The Board is 
bound in its decisions by the precedent opinions of the 
General Counsel.  38 U.S.C.  7104(c). Moreover, 38 CFR 20.302 
and 20.304 were amended in October 2001 to conform to that 
General Counsel opinion.  As amended, these rules clarify 
that, where a claimant submits additional pertinent evidence 
within one year of the challenged AOJ decision, and that 
evidence requires the preparation of an SSOC, the time to 
file a substantive appeal shall end not sooner than 60 days 
after the AOJ mails that SSOC.  

Except in the case of simultaneously contested claims, if a 
claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and that evidence requires, in accordance 
with Sec. 19.31 of this title, that the claimant be furnished 
a Supplemental Statement of the Case, then the time to submit 
a Substantive Appeal shall end not sooner than 60 days after 
such Supplemental Statement of the Case is mailed to the 
appellant, even if the 60-day period extends beyond the 
expiration of the 1-year appeal period.  66 Fed. Reg. 50318, 
50319 (2001); to be codified at 38 C.F.R. §§ 20.302.  

Filing additional evidence does not extend time limit for 
appeal.  Except as provided in § 20.302(b) of this part, the 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
66 Fed. Reg. 50318, 50319 (2001); to be codified at 38 C.F.R. 
§§ 20.304.  

Because this is a rule of agency practice, this rule was 
published in October 2001 as a final rule.  5 U.S.C. 
553(b)(3)(A).  In addition, because this amendment 
constitutes a liberalizing change relieving a restriction and 
is an interpretative rule, this amendment is not required to 
be published 30 days prior to its effective date.  5 U.S.C. 
553(d).  In this case, since the Board is bound by the 
precedent opinions of the General Counsel, 38 U.S.C.A. 
7104(c), the amendment is retroactively effective to February 
11, 1997, the effective date of the precedent opinion upon 
which it is based.  

With this in mind, the Board finds that the veteran's June 
1995 VA Form cannot be accepted as a substantive appeal with 
respect to his right leg stress fracture, bilateral foot 
stress fracture, pes cavus, left hip bursitis, lumbar 
paravertebral myositis and clinical left L4-L5 SI 
radiculopathy claims.  Indeed, it is quite clear that the 
veteran's submission did not respond to any specific error of 
fact or law made insofar as a statement of the case or 
supplemental statement of the case (SSOC) had yet to be 
issued by the VARO.

Rather, the record reflects that the veteran was issued SSOCs 
with respect to his right leg stress fracture, bilateral foot 
stress fracture, pes cavus, left hip bursitis, lumbar 
paravertebral myositis and clinical left L4-L5 S I 
radiculopathy claims in November 1995, December 1996 and 
March 2001.

If a supplemental statement of the case covers an issue that 
was not included in the original statement of the case or is 
furnished when a material defect in the SOC or previous SSOC 
is discovered, a substantive appeal must be filed with 
respect to that issue within 60 days in order to perfect an 
appeal with respect to that additional issue.  38 C.F.R. § 
20.302(c) (2001).  There is no timely substantive appeal of 
record with respect to the veteran's right leg stress 
fracture, bilateral foot stress fracture, pes cavus, left hip 
bursitis, lumbar paravertebral myositis and clinical left L4-
L5 S1 radiculopathy claims.

Under the governing laws and regulations, the veteran would 
have had 60-days from the date of mailing of the November 
1995 SSOC within which to respond and perfect his appeal with 
respect to his right leg stress fracture, bilateral foot 
stress fracture, pes cavus, left hip bursitis, lumbar 
paravertebral myositis and clinical left L4-L5 S1 
radiculopathy claims.  However, this SSOC was found to 
contain material defects with respect to the Public Laws 
pertaining to service connection and he was issued another 
SSOC on December 9, 1996.  Finally, additional medical 
evidence triggered the issuance of a SSOC in March 7, 2001.

At most, the veteran had until 60-days from the mailing of 
the March 7, 2001 SSOC, or until May 7, 2001, to file a 
substantive appeal with respect to his right leg stress 
fracture, bilateral foot stress fracture, pes cavus, left hip 
bursitis, lumbar paravertebral myositis and clinical left L4-
L5 S1 radiculopathy claims.  He failed to do so.

Similarly, there is no correspondence of record showing a 
request for an extension of time to file the substantive 
appeal.  Consequently, no question of good cause for untimely 
filing of a substantive appeal is for consideration.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(2001).

In October 2001, the veteran was given notice that the Board 
was going to consider whether the substantive appeal on 
claims with respect to the evaluation of his right leg stress 
fracture, right foot stress fracture, left foot stress 
fracture, as well as his claims of entitlement to service 
connection for pes cavus, left hip subtrochanteric bursitis, 
lumbar paravertebral myositis and clinical left L4-L5 S1 
radiculopathy, was timely and given an opportunity to request 
a hearing or present argument related to this timeliness 
issue.  See 38 C.F.R. § 20.203 (2001).  Although the Board 
has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  Cf. Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard, supra.  In this case, the 
Board concludes that its consideration of this issue does not 
violate the appellant's procedural rights.  The October 2001 
letter to the appellant provided him notice of the pertinent 
regulations, as well as notice of the Board's intent to 
consider this issue.  He was given 60 days to submit argument 
on the timeliness issue and provided an opportunity to 
request a hearing.  He did not do so.

In considering the aforementioned laws and regulations, it is 
important to bear in mind that the Board is expounding upon 
an adjudication system deliberately designed by Congress to 
be pro-claimant.  See Hensley v. West, 212 F.3d 1255, 1262 
(Fed. Cir. 2000); Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999); Hodge v. West, 155 F.3d 1356, 1362-64 (Fed. Cir. 
1998).  Consequently, the Board is compelled to resolve 
"'interpretative doubt . . . in the veteran's favor'".  Boyer 
v. West, 210 F.3d 1351, 1355 (Fed. Cir. 2000) (citations 
omitted).

In this case, however, the Board finds that the veteran did 
not file a timely and adequate substantive appeal within 60-
days of issuance of any of the supplemental statement of the 
cases regarding his claims of entitlement to increased 
(compensable) disability ratings for right leg stress 
fracture, right foot stress fracture, left foot stress 
fracture, as well as his claims of entitlement to service 
connection for pes cavus, left hip subtrochanteric bursitis, 
lumbar paravertebral myositis and clinical left L4-L5 S1 
radiculopathy.  Where there is no timely substantive appeal, 
the appeal is not in conformity with chapter 71, title 38, 
United States Code, and the Board may not entertain the 
application for appeal as a matter of law.  38 U.S.C.A. § 
7108 (West 1991).  Consequently, the veteran's appeal, with 
respect to his claims of entitlement to increased 
(compensable) disability ratings for right leg stress 
fracture, right foot stress fracture, left foot stress 
fracture, as well as his claims of entitlement to service 
connection for pes cavus, left hip subtrochanteric bursitis, 
lumbar paravertebral myositis and clinical left L4-L5 S1 
radiculopathy, must be dismissed.

ii.  Left Leg Stress Fracture

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2001).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

With respect to the veteran's left leg stress fracture, 
however, the Board observes that he has expressed 
dissatisfaction with the initial rating assigned following 
service connection.  This necessitates that the Board 
consider not only whether he is currently entitled to an 
increased disability rating for this disability, but also 
whether or not he was entitled to an increased disability 
rating at any time since the effective date of his initial 
grant of service connection, even if only temporarily.  Cf. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings); see 
38 C.F.R. §§ 3.156(c), 3.400, 3.500 (2001).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (2001).

In this case, entitlement to service connection for status 
post residuals of a stress fracture of the proximal and 
distal tibia of the left leg was established based on records 
pertaining to the veteran's period of active duty service.  
These records reflect that the veteran had a normal medical 
examination, to include clinical evaluation of the lower 
extremities, on pre-enlistment examination in June 1990.  He 
was deemed to be qualified for enlistment on physical 
inspection on October 2, 1990.  However, the veteran was seen 
on October 28, 1990 with a 5-day history of left knee pain 
related to marching activities.  There was no history of 
specific trauma or injury.  Physical examination revealed a 
diagnosis of patellofemoral syndrome.  The veteran was given 
Motrin and placed on a physical profile.  He was thereafter 
treated and evaluated on occasion for left knee pain.  A 
November 1990 bone scan study was positive of stress reaction 
involving the proximal tibia bilaterally, distal tibia 
bilaterally and the small bones of the feet.  In December 
1990, an Entrance Physical Standards Board concluded that the 
veteran was not fit for induction on account of pes cavus and 
bilateral patellofemoral syndrome.  The veteran was given an 
uncharacterized discharge from miliary service on January 11, 
1991.

In December 1994, the Director of VA's Compensation and 
Pension Service determined that the veteran's service should 
be considered to be honorable.

In conjunction with his original application for VA benefits, 
the veteran was afforded VA bones examination in January 
1995.  At that time, the veteran referred to pain in the 
medial aspect of the left knee with radiation to the left 
medial ankle and left hip.  He also referred to weakness of 
the left knee, as well as occasional numbness and cramps.  He 
noted that the pain worsened upon walking long distances or 
standing for more than 30 minutes.  He reported that he could 
not run.  Physical examination revealed, in pertinent part, 
that there was no evidence of swelling or deformity of the 
left knee or left ankle.  There was intra-articular 
involvement of the left knee joint with severe medial 
instability of the left knee upon stress varus,  There was no 
lateral instability of the left knee upon stress varus.  
There was also no evidence of anterior or posterior 
instability of the knee, with a negative anterior and 
posterior drawer test.  There was no crepitus of the left 
knee or left ankle.  Flexion of the left knee was achieved to 
140 degrees with extension to 0 degrees.  Dorsiflexion of the 
left ankle was achieved to 10 degrees with plantar flexion to 
45 degrees.  The veteran had weakness of the left ankle, 
dorsiflexion muscles, extensor hallus longus and tibialis 
anterior with muscle strength graded 4/5.  He had weakness of 
the left ankle plantar flexion muscle, gastrocnemius with 
muscle strength graded 4/5.  He also had weakness of the left 
knee extensor muscles, quadriceps with muscle strength graded 
4/5.  He had a positive straight left raising of the left 
leg.  Patellar and Achilles reflexes were +2 bilateral and 
symmetric.  A January 1995 x-ray of the left leg showed no 
evidence of fracture or dislocation, at least of recent date; 
however, a February 1995 bone scan showed sclerotic density 
involving the distal tibia, which was presumed to be related 
to a previous traumatic event.  The diagnoses included 
history of left tibia stress fracture, history of left ankle 
and knee sprain, and sclerotic density of the left distal 
tibia post-traumatic by x-rays.

VA clinical records developed in 1995 and 1996 show treatment 
on occasion for left knee pain for which the veteran 
underwent physical therapy.

The veteran was also afforded VA joints examination in 
February 2000.  At that time, the veteran complained of pain 
associated to the amount of time standing on the job.  He 
also complained of occasional locking of the left knee, as 
well as occasional aching pain.  He denied any giving away of 
the knee or the ankle.  On further questioning by the 
examiner, the veteran stated that he had had an aching pain 
with no real flare-ups.  He noted that this was precipitated 
by going up and down stairs, prolonged standing, and walking.  
He stated that he alleviated these symptoms by resting, as 
well as using hot packs, phone order medications, etc.  He 
occasionally uses a left ankle brace and Chopat strap for the 
left knee.  He gave no history of surgery to the lower 
extremities.  He also gave no history of dislocation or 
recurrent subluxation of the ankle or knees.  He denied any 
constitutional symptoms of inflammatory arthritis.  He 
further indicated that he was unable to participate in weight 
lifting activities involving the lower extremities, such as 
squats, leg press, etc.  On physical examination, the veteran 
was found to have full active range of motion in both knees 
and ankles.  There was no evidence of painful joint motion.  
However, there was evidence of tenderness to palpation at the 
medial aspect of the low middle to distal third of both lower 
extremities, right and left.  There was no evidence of 
instability of the leg, knee or ankle.  He had negative 
Lachman's, anterior/posterior drawer, valgus varus stress 
tests, as well as a negative McMurray's test of both knees 
and a negative anterior/posterior drawer test of the ankles.  
Manual muscle test of knee extensors and flexors was 5/5, and 
also 5/5 of the dorsiflexors and plantar flexors of both 
ankles.  The examiner noted that the veteran had equal steps, 
used no assistive devices and had a normal cadence.  There 
was no evidence of ankylosis of any joint or constitutional 
symptoms of inflammatory arthritis.  The diagnosis was 
history of stress fracture of both lower extremities.

The residuals of the stress fracture of the left leg are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5262 as analogous to impairment of the tibia and fibula.  
Under Diagnostic Code 5262, malunion of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
rating; malunion with moderate knee or ankle disability 
warrants a 20 percent rating; and malunion with marked knee 
or ankle disability warrants a 30 percent rating.  38 C.F.R. 
4.71a, Diagnostic Code 5262 (2001).

Full flexion and extension of the knee is from 0 to 140 
degrees.  Full ankle dorsiflexion is from 0 to 20 degrees.  
Full ankle plantar flexion is from 0 to 45 degrees.  38 
C.F.R.§ 4.71, Plate II (2001).

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).  Terminology such as 
"slight," "moderate" and "severe" used by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

The evidence above fails to indicate that the veteran suffers 
from symptoms equivalent to moderate right leg impairment as 
required for a 20 percent disability evaluation under 
Diagnostic Code 5262.  The only positive finding on repeated 
examination was complaints of pain and weakness related to 
medial aspect of the low middle third of both extremities.  
Although there was evidence of intra-articular involvement of 
the left knee joint with severe medial instability of the 
left knee upon stress varus test in 1995, the veteran has 
specifically denied a history of dislocation or recurrent 
subluxation of the ankle or knees.  Moreover, the 2000 
examiner noted that the veteran had equal steps, with no 
assistive device, and that he had a normal cadence.  There is 
no evidence of moderate disability which would warrant a 
higher rating under this Diagnostic Code.  X- rays of the 
left tibia have repeatedly been normal since service 
[although a 1995 bone scan did reveal sclerotic density 
involving the distal tibia, which was presumed to be related 
to a previous traumatic event].  In addition, range of motion 
of the left knee and ankle have repeatedly been full since 
service. 

The Board has considered the application of 38 C.F.R. 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, an increased rating 
is not warranted on the basis of these regulations. 

The evidence of record shows that the primary symptoms of the 
veteran's left tibia stress fracture residuals are pain and 
tenderness.  For these symptoms, the veteran is currently in 
receipt of a 10 percent evaluation.  While some diminution of 
muscle strength was demonstrated on examination in 1995, the 
medical evidence does not show swelling, deformity, or 
atrophy.  Muscle strength was full and equal in the lower 
extremities on more recent testing.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Therefore, assignment of an initial 
10 percent disability rating, and no more, is warranted.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (2001), whether 
or not they were raised by the veteran.  Schafrath, supra.  
However, for the reasons discussed above, the Board concludes 
that a 10 percent disability rating for his service-connected 
left tibia disorder adequately reflects the level of 
impairment pursuant to the schedular criteria.  In 
particular, the Board has given consideration to evaluating 
this disability under different Diagnostic Codes.  The Board 
notes that the assignment of a particular Diagnostic Code is 
completely dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, however, no other 
Diagnostic Code seems applicable.  For example, Diagnostic 
Codes 5256, 5257, 5260, and 5261 require ankylosis, 
instability, or limitation of motion of the knee, 
respectively, and only instability has been demonstrated in 
this case.  As has been previously discussed, the knee is 
currently stable and even in 1995, the overall instability 
and subluxation was no more than mild (there was no lateral, 
posterior or anterior instability and the veteran did not 
complain of subluxation or giving way of the knee).  

The Board has also considered all relevant evidence of 
record, including treatment records and statements from the 
veteran not specifically discussed above.  See Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000) (citing Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It should be emphasized that the diagnoses and clinical 
findings rendered on the VA examinations are consistent with 
the veteran's medical history, described in detail above, and 
are essentially uncontradicted by any other recent medical 
evidence of record.  The veteran is not shown to be qualified 
to render a medical diagnosis or opinion.  Hence, his 
complaints and/or views as to the extent of functional 
impairment in his left tibia disorder are specifically 
outweighed by the medical evidence of record cited above.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

In addition, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2001).  
Although the veteran has been afforded physical therapy, 
there is no objective evidence that the veteran's service-
connected left tibia disorder presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The veteran having failed to perfect an appeal, the claims of 
entitlement to increased (compensable) disability ratings for 
right leg stress fracture, right foot stress fracture, left 
foot stress fracture, as well as the claims of entitlement to 
service connection for pes cavus, left hip subtrochanteric 
bursitis, lumbar paravertebral myositis and clinical left L4-
L5 S1 radiculopathy, are dismissed.

An increased disability rating for status post residuals of a 
stress fracture of the proximal and distal tibia of the left 
leg is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

